Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS) filed on September 18, 2020 has been acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: “machine tap”, “prescriptive analytics engine” and “alert engine” in claims 1, 5-6, 11, 15, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 11,15  and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations  “prescriptive analytics engine” and “alert engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-10 and 12-20 are rejected are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, first paragraph, based on their dependency on claims 1 and 11.
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 

Claims 1, 5-6, 11, 15 and 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of removing noise from the appearance signals. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are directed to a system for augmented management for guiding leader behavior, and Claims 11-20 are directed to a method for augmented management for guiding leader behavior.
Claim 1 recites a system for augmented management for guiding leader behavior which includes collecting leader location data in a manufacturing environment; collecting 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “database”, “analytics engine”, and “alert engine”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  With regards to the additional elements of “monitor” and  “machine tap”, it is mere means for collecting data and is MPEP2106.05(g) Insignificant Extra-Solution Activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “database”, “analytics engine”, and “alert engine”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With regards to the additional elements of “monitor” and  “machine tap”, it is mere means for collecting data and is MPEP2106.05(g) Insignificant Extra-Solution Activity. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-10 and 12-20 recite the additional elements the leader location data comprises at least one of leader location in the manufacturing environment, duration of time spent at the location, speed of movement through the manufacturing environment, path of movement through the manufacturing environment, time of movement, and identification of at least one other team member in the manufacturing environment; the alert is delivered to one or more of a laptop, smartphone, mobile 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-17 are rejected under 35 U.S.C. 102a(1) as being anticipated by Chait, US Publication No. 20140222521 A1, [hereinafter Chait].
Regarding Claim 11,  
Chait teaches
A method for augmented management comprising: collecting leader location data for a leader in a manufacturing environment; (Chait Par. 5-“One embodiment is directed to a system configured to monitor, manage, and instrument compliance in a distributed work environment. The system comprises at least one input configured to receive data, wherein the data represents or is related to one or more of: behavior of one or more persons responsible for taking action in the distributed work environment, biological or environmental parameters associated with the distributed work environment, operational conditions and/or events, apparatus usage and/or condition, one or more standards and degree of compliance therewith, or product production and/or delivery logistics.”; Par. 33-“ The system may analyze and correlate data collected from potentially diverse industries and types of work. Such an integrated system may enable monitoring and management of operations throughout a distributed work environment. It should be appreciated, however, that embodiments are not limited to any particular type of collected data and standards, as any suitable data and standards may be used as a basis for determining compliance of human behavior.”; Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”; Par. 207-“An "Operations Manager" 738 co-ordinates the daily activities, and manages the facility and its workers. A "Worker" 740 represents staff members of the Business facility, who are responsible for carrying out Tasks assigned to them.; Par. 291-“These Tasks may guide the Operations Manager in making sure that their facilities are carrying out all the activities that will help maintain compliance.”) ; 
collecting performance data for the manufacturing environment (Chait Par. 45-47-“The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. …; The sensors may be configured to collect different types of data, such as human behavioral data, biological data, environmental data, and/or machine data. It should be appreciated that embodiments are not limited in the type of sensors used, as different types of data collected by different types of sensors may be correlated and analyzed by the system. The analysis may be performed by a rules engine, which implements one or more algorithms that analyze the collected data according to the specified instructions and/or standards to detect non-compliance. In some embodiments, reporting devices may be carried by workers and/or supervisors, and may provide real time alerts, recommendations, and/or instructions based on the analysis by the rules engine.”); 
storing the leader location data and the performance data in at least one database; (Chait Par. 48-“Although embodiments are not limited in the number and nature of data collected by sensors and the standards to which the data is compared, the inventors have recognized and appreciated that using at least eight different types of data and standards may improve distributed work management. The data may include: behavioral data, representing the actions and/or behavior of workers performing certain tasks; operational data, representing specific steps to be taken in operating machinery or generally performing certain tasks; biological and environmental data, representing a condition of animals and/or the surrounding environment, such as in a farm; machine data, representing any suitable data collected from machinery or equipment; and logistical data, representing information related to a distribution and supply chain, such as the handling and transfer of goods from one entity to another. In some embodiments, the standards may comprise three different types of information: regulatory rules, representing governmental regulations, such as 21 C.F.R. that regulates rodent indexing in livestock farms; industry standards, representing instructions or standards established by trade groups or industry organizations; and company specifications, representing company-specific specifications or rules regarding operation and task within the company.”;  Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”; Par. 94-“In some embodiments, the human database 302 may comprises data representing behavior and actions of workers. Human database 302 may include one or more entries for human workers, four of which are shown in FIG. 3, as person A, person B, person C, and person D. It should be appreciated, however, that embodiments are not limited to any particular number of humans for which data is stored. In some embodiments, data stored for a person may include behavioral data representing one or more behaviors or actions taken by the person. In FIG. 3, person A's data 304 is shown with behavioral data 306. As non-limiting examples of behavioral data 306 that may be stored in the human database 302, data collected by cameras, motion sensors, microphones, GPS systems, accelerometers, infrared systems, or other types of sensors may be stored, related to specific tasks or actions for which the worker has been responsible.”; Par. 96; Par.207; Par. 291 );
 analyzing the leader location data and the performance data in a prescriptive analytics engine; (Chait- Par. 47-“The sensors may be configured to collect different types of data, such as human behavioral data, biological data, environmental data, and/or machine data. It should be appreciated that embodiments are not limited in the type of sensors used, as different types of data collected by different types of sensors may be correlated and analyzed by the system. The analysis may be performed by a rules engine, which implements one or more algorithms that analyze the collected data according to the specified instructions and/or standards to detect non-compliance. In some embodiments, reporting devices may be carried by workers and/or supervisors, and may provide real time alerts, recommendations, and/or instructions based on the analysis by the rules engine.”; Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”)
and generating an alert to guide leader behavior, wherein the guidance results in a change to process health of the manufacturing environment. (Chait- Par. 47-“The sensors may be configured to collect different types of data, such as human behavioral data, biological data, environmental data, and/or machine data. It should be appreciated that embodiments are not limited in the type of sensors used, as different types of data collected by different types of sensors may be correlated and analyzed by the system. The analysis may be performed by a rules engine, which implements one or more algorithms that analyze the collected data according to the specified instructions and/or standards to detect non-compliance. In some embodiments, reporting devices may be carried by workers and/or supervisors, and may provide real time alerts, recommendations, and/or instructions based on the analysis by the rules engine.”; Par. 105-“ In some embodiments, in addition or as an alternative to generating alerts/instructions, the system may implement other types of corrective actions, such as automatically implementing one or more of the recommendations/instructions, or implementing other changes to operations of the distributed work environment, using machine-to-machine interactions. For example, in some embodiments, after generating an alert based on a detected non-compliance, if the system detects no response to the alert, then an elevated alert may be generated to a supervisor and/or a customer and/or other suitable entity. If still no response is received for the elevated alert(s), then the system may use machine-to-machine interactions to automatically implement changes to the operations of the distributed work environment to resolve the compliance, without human intervention.”; Par. 291-“These Tasks may guide the Operations Manager in making sure that their facilities are carrying out all the activities that will help maintain compliance.)
Regarding Claim 12, 
The method of claim 11, wherein generating an alert sends out an alert in real- time. (Chait Par. 41-“ In some embodiments, such a real-time rules engine may reduce the effects of human latency that often plagues distributed workflow environments, by enabling more direct machine-to-machine or machine-to-human interactions. Such interactions may enable faster and more up-to-date instructions and monitoring of different parts of a distributed work force. This may improve efficiency and productivity of a distributed work environment by enabling problems to be proactively detected and mitigated automatically. In some embodiments, the system may help ensure that some human tasks are followed through to resolution by monitoring various parameters, such as time, actions, and results, and generating different types of alerts and/or remedial instructions based on detection of non-compliance or in the absence of information regarding compliance. For example, repeated failures to resolve a particular task or problem may cause increasingly elevated alerts to be generated, a wider scope of parties to whom alerts are sent, and/or other appropriate actions to automatically resolve the non-compliance using machine-to-machine interactions.”) ; 
Regarding Claim 13, 
The method of claim 11, wherein the alert is delivered to one or more of a laptop, smartphone, mobile device, augmented reality device, conversational voice assistant, or optical feedback device. (Chait Par. 45-“ The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”) ; 

Regarding Claim 14, 
The method of claim 11, further comprising recording leader reaction time for responding to the alert. (Chait Par. 26-“ In some embodiments, the system may take action on its own to resolve a detected non-compliance. For example, in some embodiments, the system may be configured to automatically implement one or more corrective actions using machine-to-machine interactions to reconfigure the operations and/or machinery of the work environment. For example, in some embodiments, the system may generate alerts and, if no response or action is detected in response to alerts, generate elevated alerts to different authorities and/or implement actions on its own. In some embodiments, if a non-compliance is correctable by machine-to-machine interactions, then the system may automatically take action(s) to re-configure the operations of the work environment towards compliance. This may occur without substantial human intervention, in which case the system may simply generate indications of the re-configured operations and/or the source of non-compliance.”; Par. 42-“ The inventors have recognized and appreciated that an intelligent behavior management system may be useful in a wide variety of industries in which work is distributed among multiple workers. As non-limiting examples, the system may be used in food production and supply, commercial airlines, hospitals, security companies, and/or the military. Regardless of the specific environment in which it is used, the system may enable real time monitoring, analysis, and/or prediction of the behavior of workers, and automated resolution of detected non-compliance. Such a system may improve overall compliance and future compliance with a given set of instructions and/or standards.”; Par. 83-85) ; 
Regarding Claim 15 ,
The method of claim 11, wherein the prescriptive analytics engine analyzes the leader location data and the performance data using at least one of machine learning and artificial intelligence. (Chait Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”; Par. 64-66-“ Regardless of the exact nature of the sensors 110a-110c, and the techniques by which they communicate with the server 102 and/or each other, the sensors 110a-110c may collect and transmit data to the server 102 for analysis using the rules engine 104 and storage in the data store 106. The server 102 may be configured to recognize data collected from different sensors, and analyze the different types of data using the appropriate standards applied by the rules engine 104. As such, in some embodiments, the system 100 may be able to monitor and analyze end-to-end performance in a workflow chain consisting of different entities operating in different industries, possibly with entirely different set of rules and regulations.; In some embodiments, the system 100 may implement the rules engine 104 configured to aggregate and analyze the different types of collected data and determine an appropriate course of action. In some embodiments, the rules engine 104 may be able to learn and make decisions in real time. In some embodiments, the rules engine 104 may be able to analyze human data, and predict how a human worker will handle a potential task, to determine whether or not to assign the task to the worker. For example, such a prediction may be made by machine learning algorithms trained with past historical data from the worker, and/or neural networks or simulations.”) ;


The method of claim 11, further comprising tracking location of one or more team members in the manufacturing environment. (Chait Par. 45-“ The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”).
Regarding Claim 17, 
The method of claim 11, wherein the leader location data comprises at least one of leader location in the manufacturing environment, duration of time spent at the location, speed of movement through the manufacturing environment, path of movement through the manufacturing environment, time of movement, and identification of at least one other team member in the manufacturing environment. (Chait Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”; Par. 207-“An "Operations Manager" 738 co-ordinates the daily activities, and manages the facility and its workers. A "Worker" 740 represents staff members of the Business facility, who are responsible for carrying out Tasks assigned to them.”) ;
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chait, US Publication No. 20140222521 A1, [hereinafter Chait], in view of Wolf et al., US Publication No. 20180246497 A1, [hereinafter Wolf].
Regarding Claim 1,  
Chait teaches
An augmented management system comprising: a leader location monitor for collecting leader location data in a manufacturing environment (Chait Par. 5-“One embodiment is directed to a system configured to monitor, manage, and instrument compliance in a distributed work environment. The system comprises at least one input configured to receive data, wherein the data represents or is related to one or more of: behavior of one or more persons responsible for taking action in the distributed work environment, biological or environmental parameters associated with the distributed work environment, operational conditions and/or events, apparatus usage and/or condition, one or more standards and degree of compliance therewith, or product production and/or delivery logistics.”; Par. 33-“ The system may analyze and correlate data collected from potentially diverse industries and types of work. Such an integrated system may enable monitoring and management of operations throughout a distributed work environment. It should be appreciated, however, that embodiments are not limited to any particular type of collected data and standards, as any suitable data and standards may be used as a basis for determining compliance of human behavior.”; Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”; Par. 207-“An "Operations Manager" 738 co-ordinates the daily activities, and manages the facility and its workers. A "Worker" 740 represents staff members of the Business facility, who are responsible for carrying out Tasks assigned to them.; Par. 291-“These Tasks may guide the Operations Manager in making sure that their facilities are carrying out all the activities that will help maintain compliance.”) ; 
a database of performance data for storing the machine data and context data (Chait Par. 48-“Although embodiments are not limited in the number and nature of data collected by sensors and the standards to which the data is compared, the inventors have recognized and appreciated that using at least eight different types of data and standards may improve distributed work management. The data may include: behavioral data, representing the actions and/or behavior of workers performing certain tasks; operational data, representing specific steps to be taken in operating machinery or generally performing certain tasks; biological and environmental data, representing a condition of animals and/or the surrounding environment, such as in a farm; machine data, representing any suitable data collected from machinery or equipment; and logistical data, representing information related to a distribution and supply chain, such as the handling and transfer of goods from one entity to another. In some embodiments, the standards may comprise three different types of information: regulatory rules, representing governmental regulations, such as 21 C.F.R. that regulates rodent indexing in livestock farms; industry standards, representing instructions or standards established by trade groups or industry organizations; and company specifications, representing company-specific specifications or rules regarding operation and task within the company.”; Par. 96-“In some embodiments, the data store 300 may comprise a machine database 314 that stores data related to one or more machines in the distributed work environment. In the example of FIG. 3, data for two machines is shown, though embodiments are not limited to a particular number of machines. In some embodiments, machine 1 data 316 may comprise machine data 318 that relates to specific measurements and/or outputs related to machine 1. Such data may be collected by sensors that detect various metrics associated with machine 1, such as temperature and/or production. The machine 1 data 316 may also comprise, in some embodiments, operational data 320, which may represent protocols and/or procedures to be followed when operating machine 1.”); 
a database of leader behavior for storing the leader location data (Chait Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”; Par. 94-“In some embodiments, the human database 302 may comprises data representing behavior and actions of workers. Human database 302 may include one or more entries for human workers, four of which are shown in FIG. 3, as person A, person B, person C, and person D. It should be appreciated, however, that embodiments are not limited to any particular number of humans for which data is stored. In some embodiments, data stored for a person may include behavioral data representing one or more behaviors or actions taken by the person. In FIG. 3, person A's data 304 is shown with behavioral data 306. As non-limiting examples of behavioral data 306 that may be stored in the human database 302, data collected by cameras, motion sensors, microphones, GPS systems, accelerometers, infrared systems, or other types of sensors may be stored, related to specific tasks or actions for which the worker has been responsible.”; Par.207; Par. 291 );
 a prescriptive analytics engine for analyzing the leader location data and the performance data (Chait- Par. 47-“The sensors may be configured to collect different types of data, such as human behavioral data, biological data, environmental data, and/or machine data. It should be appreciated that embodiments are not limited in the type of sensors used, as different types of data collected by different types of sensors may be correlated and analyzed by the system. The analysis may be performed by a rules engine, which implements one or more algorithms that analyze the collected data according to the specified instructions and/or standards to detect non-compliance. In some embodiments, reporting devices may be carried by workers and/or supervisors, and may provide real time alerts, recommendations, and/or instructions based on the analysis by the rules engine.”; Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”)
and an alert engine for providing an alert to the leader to guide leader behavior. (Chait- Par. 47-“The sensors may be configured to collect different types of data, such as human behavioral data, biological data, environmental data, and/or machine data. It should be appreciated that embodiments are not limited in the type of sensors used, as different types of data collected by different types of sensors may be correlated and analyzed by the system. The analysis may be performed by a rules engine, which implements one or more algorithms that analyze the collected data according to the specified instructions and/or standards to detect non-compliance. In some embodiments, reporting devices may be carried by workers and/or supervisors, and may provide real time alerts, recommendations, and/or instructions based on the analysis by the rules engine.”; Par. 291-“These Tasks may guide the Operations Manager in making sure that their facilities are carrying out all the activities that will help maintain compliance.”)

Chait teaches collecting machine data in Par. 45-47 and the following feature is expounded upon by Wolf:
a machine tap for collecting machine data (Wolf Par. 16-“Another implementation of the present disclosure is directed to receiving visualizing two-dimensional (2D) metric data in connection with a three-dimensional (3D) visualization data of a manufacturing process. In one example implementation, a computerized method executed by hardware processors can be performed. The example method can comprise presenting a 3D visualization of machine-related data from a manufacturing process session for manufacturing a particular workpiece, where the manufacturing process is performed by a machine operating in 3D, and where the machine-related data is associated with a path taken by a tool or end-effector associated with the machine and/or the machine itself during the manufacturing process session. At least one 2D data set representing a metric associated with manufacturing process session is presented, and a selection of a particular 2D metric set is received for presentation within the presented 3D visualization of the machine-related data. A connection between values of the 2D metric set and the machine-related data of the 3D visualization is determined, and, based on the determined connection, the selected 2D metric set is incorporated into the 3D visualization of the machine-related data.”;  Par. 20-“In some instances, the machine-related data in the 3D visualization can comprise machine-related data defining an actual path taken by a tool or end-effector associated with the machine and/or the machine itself during the manufacturing process session. In other instances, the machine-related data in the 3D visualization can comprise machine-related data defining a path expected to be taken by the path taken by a tool or end-effector associated with the machine and/or the machine itself based on a set of movement instructions provided to the machine during the manufacturing process session.; Par. 59; Par. 61”)
Chait and Wolf are directed to manufacturing systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait, as taught by Wolf, by utilizing additional machine tooling and analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait with the motivation performing operations to enhance the data for further contextualization (Wolf Par.84).
Regarding Claim 2, Chait in view of Wolf teach   The system of claim 1,… 
wherein the leader location data comprises at least one of leader location in the manufacturing environment, duration of time spent at the location, speed of movement through the manufacturing environment, path of movement through the manufacturing environment, time of movement, and identification of at least one other team member in the manufacturing environment. (Chait Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”; Par. 207-“An "Operations Manager" 738 co-ordinates the daily activities, and manages the facility and its workers. A "Worker" 740 represents staff members of the Business facility, who are responsible for carrying out Tasks assigned to them.”) ; 

Regarding Claim 3, Chait in view of Wolf teach   The system of claim 1,… 
wherein the alert is delivered to one or more of a laptop, smartphone, mobile device, augmented reality device, conversational voice assistant, or optical feedback device. (Chait Par. 45-“ The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”) ; 


Regarding Claim 4,
The system of claim 1, further comprising an input device for tagging the leader location data to provide additional information about leader behavior. (Chait Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”) 
Regarding Claim 5,
The system of claim 1, wherein the alert engine uses at least one of machine learning and artificial intelligence. (Chait Par. 91-“ The system 200, in some embodiments, may also have the ability to adaptively learn and predict the behavior and actions of workers and/or entities in the distributed work environment to facilitate proactive alerts. Such learning and predictive analysis may be enabled, in some embodiments, by any suitable learning technique, such as machine learning algorithms, neural networks, simulations, or other suitable techniques, as embodiments are not limited in this regard. Regardless of the exact nature of the analysis implemented by the rules engine 204, the analysis may be configured to operate on a wide variety of data collected by different sensors, and in some embodiments, stored in the data store 206. The data store 206 may comprise data that is collected from sensors, and also may comprise standards, regulations, and specifications that should be followed by one or more entities and the distributed work environment.”)
Regarding Claim 6 ,
The system of claim 1, wherein the prescriptive analytics engine uses at least one of machine learning and artificial intelligence. (Chait Par. 64-66-“ Regardless of the exact nature of the sensors 110a-110c, and the techniques by which they communicate with the server 102 and/or each other, the sensors 110a-110c may collect and transmit data to the server 102 for analysis using the rules engine 104 and storage in the data store 106. The server 102 may be configured to recognize data collected from different sensors, and analyze the different types of data using the appropriate standards applied by the rules engine 104. As such, in some embodiments, the system 100 may be able to monitor and analyze end-to-end performance in a workflow chain consisting of different entities operating in different industries, possibly with entirely different set of rules and regulations.; In some embodiments, the system 100 may implement the rules engine 104 configured to aggregate and analyze the different types of collected data and determine an appropriate course of action. In some embodiments, the rules engine 104 may be able to learn and make decisions in real time. In some embodiments, the rules engine 104 may be able to analyze human data, and predict how a human worker will handle a potential task, to determine whether or not to assign the task to the worker. For example, such a prediction may be made by machine learning algorithms trained with past historical data from the worker, and/or neural networks or simulations.”) ;
Regarding Claim 8, 
The system of claim 1, further comprising one or more team member location monitors. (Chait Par. 45-“The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”; Par. 58-“ In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”) ; 

Regarding Claim 9,  
The system of claim 1 where the alert is provided to the leader, on one of a task list, action card, floor plan map, and queued audio list. (Chait Par. 34-“ In some embodiments, the system may adaptively learn and understand what human workers need to do, and if it detects non-compliance and/or non-responsiveness, it may generate elevated alerts to supervisors and/or automatically reconfigure machines and/or operations in the distributed work environment to resolve the non-compliance. The inventors have recognized and appreciated that such a system may enable proactive and integrated management of various resources and operations in a distributed work environment. As non-limiting examples, the management may include management of human workers, machine operations, and/or organizations or entities. “;Par. 349-“ In some embodiments, the IBMS PS may provide a Task Definition 1142 to an Operation Manager 1144 via a Task Scheduler 1146. Based on the scheduled tasks, the Operation Manager 1144 may create a TODO List 1148 to provide to a Worker 1112”) ; 
Regarding Claim 10, 
The system of claim 1, further comprising a leader action monitor for collecting leader action data. (Chait Par. 45-“ The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”; Par. 58-“ In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”) ; 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chait, US Publication No. 20140222521 A1, [hereinafter Chait], in view of Wolf et al., US Publication No. 20180246497 A1, [hereinafter Wolf], and in further view of Safavi et al, Management of utilization and accuracy of positioning approaches in wireless sensor networks, Date of Conference 19-21 Sept. 2015, Published in IEEE Jan 4 2016 [hereinafter Safavi] .
Regarding Claim 7, Chait in view of Wolf teach the system of claim 1….
Chait teaches
wherein the leader location monitor comprises a trackable leader mobile device… in a manufacturing environment(Chait Par. 45-“ The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”) ;
Chait in view of Wolf fail to teach the following feature taught by Safavi:
…and at least three anchor nodes…(Safavi Section IV & related text-“ In this scenario, it is assumed that there is one node with unknown position and we want to find out effect of number of anchors on positioning error. However, unlike the previous scenario, in this scenario the effect of radio range of anchor nodes on positioning has been taking into consideration, so the positioning is successful when the node is in the range of at least three anchors. This situation is shown in Fig. 6 typically. In the situation shown in Fig. 6 the node with unknown location is in the range of 4 anchor nodes, so its position can be determined by trilateration technique which is shown with magenta triangle in the figure. Also, the positioning error for the situation shown in Fig. 6 is 7.966 m. It should be noted that the nodes including the node with unknown location and the anchors are distributed in a 100×100 m area with a uniform random distribution and the radio range of each anchor node is 20 m.”)
Chait and Wolf are directed to manufacturing systems collecting machine data. Safavi improves upon the data collection process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait in view of Wolf, as taught by Safavi, by .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chait, US Publication No. 20140222521 A1, [hereinafter Chait], in view of Deodhar et al., US Publication No. 20170116552 A1, [hereinafter Deodhar] .
Regarding Claim 18 ,
further comprising: collecting leader action data; (Chait Par. 33-“ The system may analyze and correlate data collected from potentially diverse industries and types of work. Such an integrated system may enable monitoring and management of operations throughout a distributed work environment. It should be appreciated, however, that embodiments are not limited to any particular type of collected data and standards, as any suitable data and standards may be used as a basis for determining compliance of human behavior.”; Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks.”).
Chait teaches data analysis and the feature is expounded upon by Deodhar:
and analyzing the leader action data in the prescriptive analytics engine, wherein the leader action data comprises at least one of time and timing of report reading, timing and duration of meetings, scripts used during meetings, amount of time spent on the manufacturing floor during a shift, time of huddle during shift, duration of huddle, amount of time spent on one-on-one mentoring, and amount of time in a huddle spent on particular aspects of process health. (Deodhar Par. 18;Par. 876-907- if percentage core activity time is low, then [0891] check if time on meeting and communication is high, and set goals for lower time on meeting and communication activities; [0892] arrange for training on efficient email and meeting practices; [0893] if online work time and percentage of core activity time are both good, then [0894] if sub-unit is not able to complete work on time or work unit volume data is available and sub-unit's volume is low relative to expectations, then [0895] recommend the following to the sub-unit manager:—  training, mentoring, re-assigning work based on capabilities;  review of expectations regarding deadlines and volume, and to either make them more realistic, or ask for more staff to meet the goals;  if not anonymous mode, then replace some of the consistently low performers; [0896] else (if sub-unit is doing well on all work parameters, then manager can take steps to motivate and elevate talent) [0897] recommend the following to the sub-unit manager:—  more challenging work for the sub-unit;”).
Chait is directed to manufacturing systems collecting machine data. Deodhar improves upon the data collection process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait, as taught by Deodhar, by collecting additional productivity data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait with the motivation of automatically measuring, aggregating, analyzing, predicting exact effort and time productivity, of white collar employees, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency (Deodhar Abstract).

Regarding Claim 19 , Chait teach The method of claim 11, further comprising…
Chait teaches alert notifications and the feature is expounded upon by Deodhar:
limiting the number of generated alerts to below a daily threshold limit. (Deodhar Par. 205-209-“ derive the per-employee Daily Average Work Pattern for any organization sub-unit, specifically to allow for meaningful comparison between two or more organization sub-units (ranging from the entire company, business units to individuals), across any time range, and irrespective of the nature of business and role; [0207] compute the per-employee Daily Average Work Pattern for any specified sub-unit and duration of interest, for which it becomes necessary to infer and account for the various complexities such as employees working on multiple CS, in more than one project, employees with different roles, shift timings, variable work weeks, holidays and vacations, work done while on holidays and vacation days, geographically distributed teams with different work weeks and holidays, variable nature of work in different organization sub-units, complex organization hierarchies including matrix structures etc. … [0209] provide analytics, reports, goal compliance, alerts and rewards notifications responsive to the exact effort data …; Par. 649-675-“ A pseudo-code for suggesting areas of improvements for the user, setting the goals for the user based on the plurality of Work Pattern items and work habits, providing encouragement for the user with points and badges, and tracking the progress for an online desk worker, in accordance with an embodiment of the present disclosure, is now described. [0650] in the initial weeks, if the user is a desk worker and online work time is low, then [0651] set a goal for higher online work time; [0652] if Unaccounted time in office is high or private time is high, then [0653] suggest to the user to volunteer for more responsibilities, or spend time to improve one's own job skills; [0654] else, Unaccounted time is reasonable and private time is low [0655] if meeting or call or any other non-core activity time is high, then set a goal for lower time on the non-core activity; [0656] if Unaccounted time in office is high, then set a goal for lower breaks taken; [0657] if the user is a desk worker and percentage of core activity time is low, then [0658] check and alert the user if time on email and chat applications is high; …[0672] for each goal that is set, inform the user about how the user's current trend compares with that of peers (average and Top 20%) [0673] identify the benefits of the proposed improvement to the user's work effectiveness index and the work-life balance index; [0674] provide a daily notification to the user whether the goal was met and whether the user is on an improvement track or not; [0675] notification includes a best practice relating to one of the goals set for the user ”).

Chait is directed to manufacturing systems collecting machine data. Deodhar improves upon the data collection process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait, as taught by Deodhar, by collecting additional productivity data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait with the motivation of automatically measuring, aggregating, analyzing, predicting exact effort and time productivity, of white collar employees, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency (Deodhar Abstract).

Regarding Claim 20 , Chait in further view of Deodhar teach The method of claim 19, …
Chait  teach alert notifications and the feature is expounded upon by Deodhar:
wherein the alert is generated based on threshold opportunity for the alert. (Deodhar Par. 649-675-“ A pseudo-code for suggesting areas of improvements for the user, setting the goals for the user based on the plurality of Work Pattern items and work habits, providing encouragement for the user with points and badges, and tracking the progress for an online desk worker, in accordance with an embodiment of the present disclosure, is now described. [0650] in the initial weeks, if the user is a desk worker and online work time is low, then [0651] set a goal for higher online work time; [0652] if Unaccounted time in office is high or private time is high, then [0653] suggest to the user to volunteer for more responsibilities, or spend time to improve one's own job skills; [0654] else, Unaccounted time is reasonable and private time is low [0655] if meeting or call or any other non-core activity time is high, then set a goal for lower time on the non-core activity; [0656] if Unaccounted time in office is high, then set a goal for lower breaks taken; [0657] if the user is a desk worker and percentage of core activity time is low, then [0658] check and alert the user if time on email and chat applications is high; [0659] set goals for higher focus time and lower switches to email and chat; …[0672] for each goal that is set, inform the user about how the user's current trend compares with that of peers (average and Top 20%) [0673] identify the benefits of the proposed improvement to the user's work effectiveness index and the work-life balance index; [0674] provide a daily notification to the user whether the goal was met and whether the user is on an improvement track or not; [0675] notification includes a best practice relating to one of the goals set for the user  ”).

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. US 9438648B2 to Asenjo et al.- Abstract-“ Cloud-aware industrial devices feed robust sets of data to a cloud-based data analyzer that executes as a service in a cloud platform. In addition to industrial data generated or collected by the industrial devices, the devices can provide device profile information to the cloud-based analyzer that identifies the device and relevant configuration information. The industrial devices can also provide customer data identifying an owner of the industrial devices, contact information for the owner, active service contracts, etc. The cloud-based data analyzer leverages this information to perform a variety of custom analytics on the data and generate reports or notifications catered to the particular industrial assets' optimal performance and business goals of the owner's industrial enterprise, as well as perform real-time decision making and control.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,